Case 1:19-cv-00172-JRS-MJD Document 47 Filed 10/07/19 Page 1 of 5 PageID #: 223




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 SAMUEL ELKINS,                               )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )     CAUSE NO. 1:19-cv-00172-JRS-MJD
                                              )
 ROGER JOHNSON,                               )
                                              )
               Defendant.                     )



                            PLAINTIFF’S FINAL WITNESS LIST

       COMES NOW, the Plaintiff, Samuel Elkins, by counsel, and files herein his Final
 Witness List:

                                        WITNESS LIST

        1.     Samuel Elkins, Plaintiff c/o
               Hensley Legal Group, PC;

        2.     Roger Johnson, Defendant c/o
               Reminger Co., L.P.A.;

        3.     Timothy J. Durm, witness to collision
               2101 W. 375 N., Anderson, IN;

        4.     M. Conner, Deputy Sheriff, investigating officer
               Delaware County Sheriff Department
               100 W. Washington Street, #B52
               Muncie, IN 47305;

        5.     Corporal Brown, reviewing officer per the Crash Report
               Delaware County Sheriff Department
               100 W. Washington Street, #B52
               Muncie, IN 47305;
Case 1:19-cv-00172-JRS-MJD Document 47 Filed 10/07/19 Page 2 of 5 PageID #: 224




       6.   Employer representative, regarding Plaintiff’s wage loss claim
            Marion Campus, VA Northern Indiana Health Care System
            1700 E. 38th Street
            Marion, IN 46953;

       7.   Witness and/or responders to the incident, as yet undiscovered;

       8.   Representatives and attending medical personnel of Plaintiff Samuel Elkins’
            medical providers, who are anticipated to have information concerning the
            injuries sustained in this collision including the Plaintiff’s right rotator cuff tear
            and subsequent nerve palsy, the necessity of medical care including surgical
            intervention, and possible medical causation and permanency opinions. These
            providers include, but are not limited to:

                a. Lisa Brock, NP;
                   Signature Healthcare of Muncie
                   4301 N. Walnut Street
                   Muncie, IN 47303

                b. Mark Reedy, MD;
                   Kelsey Moore, NP;
                   Eric Elliot, MD;
                   American Health Network
                   3631 N. Morrison Road
                   Muncie, IN

                c. Joseph C. Duncan, MD;
                   Jonathan S. Chae, MD;
                   Central Indiana Orthopedics
                   3600 West Bethel Avenue
                   Muncie, IN 47304

                d. Jeffery Mossler, MD;
                   Lisa R. Clay, MD;
                   William S. Cassel, MD;
                   Paul B. Stewart, MD;
                   John Eliades, MD;
                   Naasha Gheyara, MD;
                   Aldrin Roque, MD;
                   Carl M. Pafford, MD;
                   Kathryn Yuhico, MD;
                   IU Health Physicians Services,
                   Ball Memorial Physician Services
Case 1:19-cv-00172-JRS-MJD Document 47 Filed 10/07/19 Page 3 of 5 PageID #: 225



                  250 N. Shadeland Avenue
                  Indianapolis, IN 46219

               e. Eric D. Westin, MD;
                  Eric Awwad, MD;
                  Matthew Nartker, MD;
                  IU Radiology Associates
                  250 N. Shadeland Avenue
                  Indianapolis, IN 46219

               f. Carl Pafford, MD;
                  Angela Hurt, RN;
                  William Cassel, MD:
                  Tamara Wilt, RN;
                  Kelsey Moore, RN;
                  Kathryn Yuhico, MD;
                  Joseph Duncan, MD;
                  Brogan Bahler, MD;
                  Paul Stewart, MD;
                  Lisa Clay, MD;
                  Brittani Sizelove, PA-C;
                  Aneel Bole, MD;
                  Lisa Harber, APRN;
                  IU Ball Memorial Hospital
                  2401 W. University Avenue
                  Muncie, IN 47303

               g. Jeffrey Hiltz, MD;
                  Muncie Family Medicine
                  503 S Tillotson Avenue
                  Muncie, IN 47303

               h. Kacey Quaderer, OT;
                  Tim Stroud, PTA;
                  Sue Stover, PT;
                  Jodi Brown, PTA;
                  Danielle Murphy, PT;
                  Nicole Powell, PT;
                  Amanda Davis, RN;
                  IU Ball Memorial Rehabilitation
                  3300 W Community Drive
                  Muncie, IN 47304
Case 1:19-cv-00172-JRS-MJD Document 47 Filed 10/07/19 Page 4 of 5 PageID #: 226



         9.     All individuals disclosed by the Defendant during the course of discovery,

                including but not limited to those individuals identified in Defendants’ initial

                disclosures and/or witness lists;

         10.    Any representative of Plaintiff Samuel Elkins’ health care facilities for

                authentication purposes, as yet unidentified;

         11.    Any and all experts, as yet unnamed;

         12.    Witnesses for purposes of rebuttal and impeachment; and

         13.    Plaintiff reserves the right to supplement this list of witnesses and expert

 witnesses as discovery is continuing.



                                                           Respectfully submitted,


                                                           s/Sarah Graziano
                                                           Sarah Graziano, # 21650-49
                                                           Attorney for Plaintiff


 HENSLEY LEGAL GROUP, PC
 117 E Washington St, Suite 200
 Indianapolis, IN 46204
 317-472-3333 Phone
 317-472-3340 Facsimile
 sgraziano@hensleylegal.com




                                 CERTIFICATE OF SERVICE


 I hereby certify that a copy of the above was filed via the Court’s Electronic Filing System

 (ECF) and will be served on the following via the Court’s electronic ECF system on October 7,

 2019:
Case 1:19-cv-00172-JRS-MJD Document 47 Filed 10/07/19 Page 5 of 5 PageID #: 227




 Alex M. Beeman
 Houston A. Hum
 REMINGER CO., LPA
 Attorney For: Roger Johnson
 College Park Plaza, 8909 Purdue Road, Suite 200
 Indianapolis, IN 46268



                                                   s/Sarah Graziano
                                                   Sarah Graziano, #21650-49
                                                   Attorney for Plaintiff


 HENSLEY LEGAL GROUP, PC
 117 E Washington St, Suite 200
 Indianapolis, IN 46204
 317-472-3333 Phone
 317-472-3340 Facsimile
 sgraziano@hensleylegal.com
